Citation Nr: 0632162	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of left fibula fracture with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to April 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1998 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Juan, the Commonwealth of Puerto Rico, which denied a 
compensable rating for residuals of a left tibia fracture 
with degenerative joint disease.  While the appeal was 
pending, the RO granted a 20 percent rating for the left 
ankle disorder, effective the date of claim.  

In July 2004 the Board remanded this matter for further 
development and reopened and remanded an issue of service 
connection for hearing loss that was also on appeal.  A 
February 2006 rating decision granted service connection for 
hearing loss and removed this issue from appellate status.  

The requested development for the remaining issue has been 
completed and this case is now returned to the Board for 
further consideration.


FINDINGS OF FACT

The veteran's service-connected left fibula fracture with 
degenerative arthritis is not shown to be productive of 
ankylosis, or malunion of the tibia and fibula with marked 
disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for residuals of left fibula fracture with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in March 1998.  After the September 1998 rating 
decision denied this claim, a duty to assist letter was sent 
in June 2005.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letter specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in October 2004 provided current assessments of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
the type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claim in 
another duty to assist letter dated in July 2006.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).


II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2006).  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2006).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2006).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

Service connection was granted for a left ankle fracture by 
the RO in a September 1978 rating decision and a 
noncompensable rating was assigned.  The veteran filed his 
claim for an increased rating in March 1998.  The September 
1998 rating decision on appeal confirmed and continued the 
noncompensable rating.  In May 2000 while the appeal was 
pending, the RO granted a 20 percent rating for the left 
ankle fracture residuals.  

In this case, there is no diagnostic code specific to 
residuals of fracture to the left fibula. For this reason, 
the RO evaluated the veteran's service-connected disability 
by analogy under Diagnostic Codes 5003 for degenerative 
arthritis and 5262 for malunion of the tibia and fibula.  The 
Board will consider whether a higher rating can be granted 
under this diagnostic code, as well as consider any other 
potentially applicable diagnostic codes.

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of range of motion, a rating of 20 
percent is for application with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).

For the ankle, limitation of motion is rated under Diagnostic 
Code 5271.  Under Diagnostic Code 5271, a 10 percent 
evaluation is warranted for moderate limitation of motion and 
a 20 percent evaluation is warranted for marked limitation of 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average 
normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II. 

Under Diagnostic Code 5262, malunion of the tibia and fibula 
warrants a 10 percent rating if there is slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  A maximum 40 percent rating is assigned if there 
is nonunion of the tibia and fibula with loose motion, 
requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board will also consider other Diagnostic Codes in 
evaluating the veteran's claim.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, for ankylosis of the ankle. A 20 
percent rating requires that the joint be ankylosed in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted where there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca.  As 
regards to the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

In conjunction with his March 1998 claim, the veteran 
underwent VA examinations for his left ankle in August 1998, 
August 1999 and February 2001.  Among the history and 
findings that were the same in all these examinations were 
the following:  He had no history of surgery to the left leg 
or ankle; episodes of dislocations or recurrent subluxations, 
no constitutional symptoms of inflammatory arthritis.  
Precipitating factors for flare ups described in these 
examinations were prolonged walking and/or standing and 
alleviating factors were rest, medications, massage with 
liniments and elevating the leg.  Also common to these 
examinations were that he had a normal gait cycle, no 
ankylosis, and no leg length discrepancy.  He was able to 
walk on his heels and toes.  He did not need to use crutches, 
braces, canes or corrective shoes to walk.  

Among the findings unique to the August 1998 VA examination 
was that the veteran referred moderate pain on the left 
fibula with radiation to the left leg.  He referred to sounds 
on moving the left ankle.  At present he was not taking any 
painkiller.  No physicians were seen for the left ankle 
condition within the past year.  He was noted to be 
unemployed and complained he could not play sports like 
softball or basketball.  Physical examination revealed a full 
range of motion of the left ankle, with no painful motion.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding movement of the left ankle.  X-
rays done the day of the examination showed no bony 
abnormality.  The diagnosis was status post fracture of the 
left fibula, mild.  

Among the findings unique to the August 1999 VA examination, 
which was conducted without a claims file was that the 
veteran complained of swelling, throbbing pain of the left 
ankle, with the pain radiating towards the mid leg.  He 
indicated that this was present the majority of the time.  He 
treated this with Ben-Gay rubs, heating pads and Tylenol.  He 
could not play sports and had difficulty with housework.  His 
range of motion was 10 degrees dorsiflexion, 40 degrees 
plantar flexion, 15 degrees inversion and 10 degrees 
eversion.  There was painful motion at dorsiflexion of 5-10 
degrees and at inversion of 10 to 15 degrees.  There were no 
additional limitations due to pain, weakness etc. due to 
repetitive use.  Objective findings revealed swelling of the 
left ankle circumference of 2 centimeters compared to the 
right ankle measured around the medial malleoli.  There was 
no rubor.  There was crepitation.  Anterior and posterior 
drawer tests were negative.  VA X-rays from August 1999 
revealed degenerative changes at the calcaneous with spur 
formation, minimal degenerative changes, articular surface of 
the distal tibia anteriorly; dystrophic calcifications 
involving the region of the medial malleolus, significant 
fibular deformity was present in the study.  The diagnosis 
was history of ankle fracture; ankle degenerative joint 
disease (DJD) moderate to severe.  

The veteran testified at his August 2000 RO hearing that he 
has cramps in his ankle and that he has severe swelling in 
the left ankle.  He indicated that he treats this condition 
with medications.  

VA treatment records from 1998 to 2001, submitted in 
conjunction with his March 1998 claim, mostly revealed 
treatment for other medical problems, including diabetes 
mellitus, but included some reference to left ankle 
complaints.  Among these records are records from January 
2001 which revealed that the veteran was hospitalized for 
treatment of complaints of left ankle swelling, redness and 
pain which was diagnosed as left ankle cellulitis, with 
treatment that included antibiotic therapy.  By the end of 
January 2001, he felt better after his cellulitis episode 2 
weeks ago, although the left ankle still had edema, mild 
erythema associated, but with no increase in temperature.  X-
ray study in January 2001 revealed degenerative changes and 
calcaneal spur and no radiological evidence of osteomyelitis.  
In March 2001 he was seen for complaints of left leg pain 
that was associated with low back pathology.  

Among the findings unique to the February 2001 VA orthopedic 
examination included a history of treatment for his left foot 
cellulitis in January 2001 requiring 7 days of 
hospitalization treated with IV antibiotics.  The claims file 
was not available for review.  On the day of the examination, 
he referred no pain on the left ankle.  Upon walking in the 
afternoons, he described swelling and moderate pain on the 
lateral aspect of the ankle associated with occasional 
numbness.  He reported taking Flexeril with good pain control 
for 3 or 4 hours.  He reported 4 occasions of left ankle pain 
that was severe to the point it functionally impaired him.  
When these happened, he took medications, elevated his ankle 
and rested.  Occupationally, he was noted to have worked 14 
years from 1977 to 1991 and now volunteered 4 hours as an 
auxiliary policeman.  He reported having received state 
disability for disabilities that included his left ankle in 
1988.  Physical examination revealed 40 degrees plantar 
flexion and 15 degrees dorsiflexion.  He reported no pain on 
motion and as with the August 1998 examination, there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding movement of the left ankle.  The 
diagnosis was residuals of a fracture of the left fibula.  
Also diagnosed was DJD of the left ankle joint, calcaneal 
spur and no radiographic evidence of osteomyelitis by X-ray 
dated January 2001.  

The report of a March 2001 VA examination of the veins and 
arteries gave a documented history of medial malleolar 
cellulitis for which he was hospitalized in January 2001.  
Treatment included antibiotics and debridement of soft 
tissues with the condition improved.  X-rays of the ankles 
failed to reveal osteomyelitis.  They however did reveal 
evidence of degenerative changes.  Previous X-rays in August 
1999 were noted to reveal dystrophic calcifications involving 
the region of the medial malleolus and also degenerative 
changes of the calcaneous with calcaneal spur formation and 
minor arthritic changes of the distal tibia.  There was a 
history of other medical problems such as lumbar laminectomy 
in 1998, hypertension and diabetes.  He claimed to suffer 
numbness and paresthesia of the hands and feet and nocturnal 
leg cramps.  The pertinent diagnoses were DJD left ankle and 
left ankle cellulitis, history of.  

VA treatment records include an August 2001 progress note 
that revealed his extremities were essentially normal.  On 
physical examination, there was no clubbing, cyanosis or 
edema.  There was no skin discoloration, no traumas, no 
ulcers or callous.  His musculoskeletal range of motion was 
intact, muscle tone adequate, no deformities.  Neurological 
examination revealed no gross motor and sensory deficit.  In 
November 2001, he was seen with complaints of ankle swelling, 
worse at nights.  Physical examination revealed the same 
findings as in August 2001.  He was diagnosed with leg 
swelling, evidence of peripheral vascular insufficiency 
(PVI).  A February 2002 follow-up revealed complaints of his 
foot having a burning sensation and pain since the various 
months.  He had the same physical findings as shown in August 
and November 2001, except that the musculoskeletal 
examination dealt with lumbosacral findings.  Likewise 
records from June 2002 through September 2002 dealt with low 
back pain and associated left leg radiation.  In October 
2002, his leg pain had improved and he again had the same 
findings as shown in the earlier examinations.  

VA treatment records from 2003 through 2004 reflect treatment 
for diabetic related foot problems.  These include treatment 
in April 2003 for what was described as uncontrolled diabetes 
mellitus, and diabetes mellitus feet, including a 
prescription for "healing shoes" (orthopedic shoes).  On 
examination of the extremities in April 2003, his 
musculoskeletal range of motion was intact, his muscle tone 
was adequate with no deformities.  A May 2003 podiatry note 
revealed complaints of chronic foot pain, with the veteran 
unable to tolerate shoes other than orthopedic shoes.  He 
complained of frequent feet swelling and was diagnosed with 
mild venous insufficiency.  This record gave no meaningful 
data referable to the left ankle fracture.  An October 2003 
diabetic foot check revealed the feet to be abnormal, but no 
findings referable to the left ankle fracture were reported.  
A September 2004 diabetic mellitus foot examination showed 
decreased dorsalis pulse in both feet and again did not 
address any findings referable to the left ankle fracture.  

The report of an October 2004 VA examination gave a history 
of the veteran having fractured his left fibula in 1960 
playing basketball.  After such injury he had a cast for 
several months.  He slipped and reinjured his leg one more 
time, requiring one more cast.  Ever since he has suffered 
from a left leg pin and ankle pain, easily exacerbated upon 
minimal exertion.  He claimed his condition worsened during 
the last years and he came in for an increase.  Subjective 
complaints were that he referred his pain was mild in 
intensity.  He claimed that his pain affected him very 
frequently more or less every week.  He claimed the pain is 
accompanied by weakness and stiffness mostly in the morning.  
He also claimed that the pain was accompanied by swelling and 
cramps.  He had a feeling of heat and redness in the 
mentioned area.  He also had a feeling of instability and 
giveaway sensation.  He claimed that during the last year he 
has lost endurance on his ambulation.  He took Parafon Forte, 
Flexeril and Anaprox to relieve pain with some benefits and 
without side effects.  His periods of flare-ups lasted 
several hours, are precipitated by cloudy days, excessive 
ambulation more than 10 minutes.  He rested and elevated his 
legs and took Panadol and Aleve for relief.  He claimed that 
no additional limitations during flare-ups during the last 
year.  He was not using crutches or safety devices for his 
ambulation.  There were no surgeries and no further injuries.  
There were no recent dislocations or subluxations.  There 
were no constitutional signs of arthritis.  He was retired 
from the government and worked as a volunteer in the police 
department.  There were no prosthetics used.  

Physical examination revealed a range of motion of the left 
ankle to be 0 to 20 degrees dorsiflexion and 0 to 45 degrees 
plantar flexion without pain.  He had repetitive heel-toe 
rising which revealed weakness up to the point of loosening 
his standing balance.  This reflected weakness as the major 
functional impact factor on his condition.  There was also 
lack of coordination most likely due to the same reason.  
There was no edema or painful motion.  He had normal gait 
cycle, no ankylosis and no leg length discrepancy.  There was 
no constitutional signs of inflammatory arthritis and no 
prosthesis.  Regarding ankle motion, his neutral position was 
with the foot at 90 degrees and the range of motion was 
described above.  There was no varus or valgus angulation of 
the os calcis in relation to the long axis of the tibia and 
fibula.  The X-ray showed mild soft tissue edema and 
osteopenia in the left ankle.  There was minimal DJD and some 
spurs.  The diagnosis was fracture of the left fibula with 
osteopenia and minimal DJD of the left ankle joint and 
reduction of functional abilities in the left ankle due to 
weakness and fatigue as sequelae secondary to the original 
fracture and reinjury.  

A February 2006 addendum drafted by the examiner who 
conducted the October 2004 VA examination confirmed that he 
reviewed the claims file when he examined the veteran in 
October 2004.  

Based on review of the evidence, the Board finds that 
preponderance of the evidence is against an increased rating 
for the veteran's residuals of a left fibular fracture with 
DJD.  He is already in receipt of the maximum allowable 
rating for arthritis or limitation of motion.  Likewise the 
20 percent rating is the maximum allowable rating under the 
Diagnostic Codes 5272 or 5273, for ankylosis of the 
substragalar or tarsal joint or os calcis or astralagalus, 
respectively, and there is no evidence of record showing 
either of these conditions, thus rendering these Codes 
inapplicable.  As none of the treatment records or 
examination reports documented any type of ankylosis, much 
less ankylosis of the ankle in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees, 
there is no basis for awarding a higher rating under 
Diagnostic Code 5270.

Finally, the evidence does not reflect that the residuals of 
the left ankle fracture with DJD more closely resemble a 
malunion of the tibia and fibula with a marked ankle 
disability.  The evidence generally suggests that the 
veteran's left ankle disability is moderate.  The 
examinations from August 1998, August 1999, March 2001 and 
October 2004 revealed that he had a normal gait cycle, no 
ankylosis, and no leg length discrepancy.  He was able to 
walk on his heels and toes.  He did not need to use crutches, 
braces, canes or corrective shoes to walk.  Findings from the 
most recent examination of October 2004 which are most 
significant in evaluating his current condition, did reveal 
that some weakness was his major functional factor.  
Otherwise the October 2004 examination showed only moderate 
impairment, with a full range of motion without pain, with X-
ray findings of some soft tissue edema, osteopenia and mild 
DJD.  

The VA treatment records likewise did not reveal the left 
ankle to be more than moderately disabled, with the majority 
of the records, particularly from 2002 through 2004, to be 
addressing other foot problems shown to be due to his 
diabetes mellitus rather than the left ankle impairment.  

In conclusion, the Board has considered the applicability of 
the doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) 
in connection with the veteran's claim and finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for orthopedic findings of the left ankle 
disability.  The Board has also reviewed the record under the 
provisions of 38 C.F.R. § 3.321.  The Board concludes that 
there is no evidence warranting further action on this 
question.  There is no evidence demonstrating that the 
service-connected left ankle disability markedly interferes 
with employment.  There is no evidence that the veteran has 
been hospitalized or has required frequent treatment due to 
the service-connected left ankle disability.  


ORDER

A rating in excess of 20 percent for residuals of a left 
fibular fracture with DJD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


